—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated November 9, 1998, as granted that branch of the motion of the defendants Lefrak Organization, Inc., Samuel J. Lefrak, individually, Richard Lefrak, individually, Samuel Lefrak and Ethel Lefrak, as Trustees f/b/o Denise Lefrak Bandier—7.5%, Samuel J. Lefrak and Ethel Lefrak, as Trustees f/b/o Jacqueline Sarah Lefrak, and Samuel J. Lefrak and Ethel Lefrak, as Trustees f/b/o Francine Lefrak, d/b/a Federal Leasing Company, which was for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
There is no evidence that the respondents created the puddle of water on which the plaintiff Adrienne Birthwright allegedly slipped or that they had actual or constructive notice of it. Therefore, the Supreme Court properly granted that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted against them (see, Birthwright v Mid-City Sec., 268 AD2d 401 [decided herewith]). Santucci, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.